June 19, 2019


                                                             Supreme Court

                                                             No. 2018-51-Appeal.
                                                             (PC 15-3044)


 Rhode Island American Federation of      :
  Teachers/Retired Local 8037 et al.

                  v.                      :

   Johnston School Committee et al.       :




            NOTICE: This opinion is subject to formal revision before
            publication in the Rhode Island Reporter. Readers are requested to
            notify the Opinion Analyst, Supreme Court of Rhode Island,
            250 Benefit Street, Providence, Rhode Island 02903, at (401) 222-
            3258 of any typographical or other formal errors in order that
            corrections may be made before the opinion is published.
                                                                   Supreme Court

                                                                   No. 2018-51-Appeal.
                                                                   (PC 15-3044)


    Rhode Island American Federation of        :
     Teachers/Retired Local 8037 et al.

                     v.                        :

     Johnston School Committee et al.          :


              Present: Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

                                          OPINION

        Justice Goldberg, for the Court.           This case came before the Supreme Court on

March 28, 2019, pursuant to an order directing the parties to appear and show cause why the

issues raised in this appeal should not be summarily decided. The defendants, the Town of

Johnston, the Johnston School Department, the Johnston School Committee, and various

municipal officials (collectively the town), appeal from the entry of summary judgment in favor

of the plaintiffs, the Rhode Island American Federation of Teachers/Retired Local 8307 and

several retirees of the Johnston School Department (collectively the association),1 in this dispute

about the cost of annual premiums for post-retirement life insurance benefits. After hearing the

arguments of counsel and examining the memoranda submitted by the parties, we are satisfied

that cause has not been shown, and proceed to decide this appeal. For the reasons set forth

herein, we affirm the judgment of the Superior Court.


1
  The Rhode Island American Federation of Teachers/Retired Local 8037 is an association of
retired Rhode Island public school teachers representing the interests of retired teachers, which in
this case includes retired teachers from the Johnston School Department. The individual
plaintiffs in this case are former teachers who retired from the Johnston School Department on or
after January 1, 2011, and are members of the association.

                                               -1-
                                         Facts and Travel

       The material facts in this case are not in dispute. This appeal concerns the annual cost of

a life insurance policy made available to retired teachers in Johnston, Rhode Island, pursuant to

G.L. 1956 § 16-16-42. According to a collective-bargaining agreement governing Johnston’s

active schoolteachers’ terms of employment, the town provided life insurance in the amount of

$45,000. The town paid the insurance premium for actively employed teachers; however, when

a teacher retired, the insurance policy would remain in effect on the condition that the retired

teacher assumed responsibility for paying the premium.

       For many years, the annual cost of life insurance for a retired teacher was the annual cost

in effect at the time of the teacher’s retirement.2 In late 2010, the town changed its insurance

carrier to Minnesota Life Insurance Company (Minnesota Life) and selected a policy that

reduced the premium rate for active teachers and increased the rate for retired teachers.3 As a

result, teachers who retired on or after January 1, 2011, were required to pay a higher premium.

In August 2013, the town entered into a subsequent policy agreement with Minnesota Life that

significantly increased the annual rate for retired teachers.4

       In response, the association filed this action in Superior Court, seeking a declaratory

judgment that, in accordance with § 16-16-42, the town is statutorily “required to provide the life

insurance policy at an annual cost that was in effect on the last day of [a teacher’s]


2
 Until July 2010, the cost of the life insurance policy for both active and retired teachers was
45 cents per $1,000.
3
  Under the new policy, for the period of January 1, 2011, through June 30, 2013, the active
teachers’ rate was reduced to 10.4 cents per $1,000, and the retired teachers’ rate was increased
to $1.05 per $1,000.
4
 Effective September 1, 2013, through August 31, 2016, the active teachers’ rate was 13 cents
per $1,000, and the retired teachers’ rate was increased to $1.90 per $1,000.

                                                 -2-
employment[.]”5 The association subsequently moved for summary judgment, arguing that § 16-

16-42 prohibits the town from assessing increased life insurance rates for teachers upon

retirement because the plain language of the statute requires the town to provide life insurance to

retired teachers at the same annual cost it paid before the teacher retired. The town filed an

objection, along with a cross-motion for summary judgment, countering that § 16-16-42 is clear

and unambiguous; and, pursuant to the statute’s plain and ordinary meaning, the town argued, it

is required to furnish the retiree with “the option of retaining the life insurance policy at ‘an

amount equal to the annual cost of the policy for the individual at the time of the individual’s

retirement.’” The town further asserted that, by “provid[ing] the retirees with the option of

continuing the insurance coverage at the rate in effect at the retirees’ retirements,” it has

complied with the requirements set forth in § 16-16-42.

       The Superior Court justice heard arguments on both motions and issued a written

decision in which she determined that § 16-16-42 is clear and unambiguous; she held that,

“pursuant to the clear statutory mandates, the [t]own is required to provide retirees the option of

maintaining the life insurance policy that was in effect at the time of their retirement at the same

annual cost each retiree paid before his or her retirement.” The trial justice explicated that “[a]s

there is no other annual cost, the only plausible meaning is that the Legislature intended the

retiree to be substituted as the payor on the already established plan at the rate paid by the

[t]own.”   Accordingly, the hearing justice granted the association’s motion for summary



5
  In its first amended complaint, the association asked for a declaratory judgment (count I) that,
pursuant to G.L. 1956 § 16-16-42, the town is required to provide the life insurance policy at an
annual cost that was in effect on the last day of a teacher’s employment. The association also
asserted a breach-of-contract claim against the town (count II), requesting damages for the
difference between the cost of the insurance at the time of retirement and the increased cost of
the insurance under the Minnesota Life agreement. The parties subsequently agreed to limit the
scope of their motions for summary judgment to count I.
                                               -3-
judgment and declared that the town was “required to provide life insurance to each retiree at the

same annual cost that was in effect on the last day of his or her employment.” The town timely

appealed.

                                         Standard of Review

          This Court “reviews a ruling on a motion for summary judgment de novo.”               Epic

Enterprises LLC v. Bard Group, LLC, 186 A.3d 587, 589 (R.I. 2018) (brackets omitted) (quoting

Pimentel v. Deutsche Bank National Trust Company, 174 A.3d 740, 743 (R.I. 2017)). “We will

affirm a trial court’s summary judgment decision only if, after reviewing the admissible evidence

in the light most favorable to the nonmoving party, we conclude that no genuine issue of material

fact exists and that the moving party is entitled to judgment as a matter of law.” Id. (brackets

omitted) (quoting Newstone Development, LLC v. East Pacific, LLC, 140 A.3d 100, 103 (R.I.

2016)).     Moreover, “[a] matter that hinges on statutory interpretation is ripe for summary

judgment.” Id. “[W]hen reviewing the applicability of a statute, this Court interprets the statute

de novo.” Id.

                                               Analysis

          On appeal, the town contends that the Superior Court erred in granting the association’s

motion for summary judgment and denying its cross-motion for summary judgment because,

according to the town, the trial justice incorrectly interpreted § 16-16-42. We are thereby

confronted with a question of pure statutory interpretation—that being § 16-16-42.

          The disputed statute on appeal, § 16-16-42, entitled “Life insurance benefits,” provides:

                 “Notwithstanding any other provision of law to the contrary, any
                 member who, at the time of retirement from service, has in effect
                 life insurance provided for as a benefit of his or her employment
                 shall, after retirement, be entitled to keep the policy of life
                 insurance in effect by paying to the city or town an amount equal
                 to the annual cost of the policy for the individual at the time of the

                                                 -4-
               individual’s retirement. The policy of insurance shall remain in
               effect for so long as the member continues to make annual
               payments.”

       Before this Court, both parties assert that § 16-16-42 is clear and unambiguous; however,

each party posits a different interpretation. The town asserts that a plain and ordinary reading of

the phrases “at the time of retirement from service” and “at the time of the individual’s

retirement” makes clear that the Legislature intended to provide retirees “with the opportunity to

continue their life insurance policy at the time period after they have permanently” separated

from service. The town also points out that the statute does not read “on their last day of active

employment” and, therefore, according to its plain meaning, the cost of life insurance for retired

teachers must be that which is “in effect at the beginning of the retiree’s retirement[,]” i.e., the

rate set for retirees, not the premium before the teacher retires.

       Alternatively, the association asserts that § 16-16-42 unambiguously requires the town to

provide retirees with the option of maintaining the insurance policy that was in effect at their

retirement at the same annual cost that each retiree paid before retirement. According to the

association, the phrase “at the time of retirement” refers to the day the teacher separates from

employment; whereas the phrase “after retirement” refers to when the teacher has retired. The

association contends that a teacher is entitled to the same policy at the same annual cost as when

he or she was employed, and not a different retirement rate.

       “It is well settled that when the language of a statute is clear and unambiguous, this Court

must interpret the statute literally and must give the words of the statute their plain and ordinary

meanings.”    Alessi v. Bowen Court Condominium, 44 A.3d 736, 740 (R.I. 2012) (quoting

Waterman v. Caprio, 983 A.2d 841, 844 (R.I. 2009)). Moreover, “[i]n matters of statutory

interpretation our ultimate goal is to give effect to the purpose of the act as intended by the

Legislature.” Webster v. Perrotta, 774 A.2d 68, 75 (R.I. 2001). “The Legislature is presumed to
                                                 -5-
have intended each word or provision of a statute to express a significant meaning, and the Court

will give effect to every word, clause, or sentence, whenever possible.” State v. Clark, 974 A.2d

558, 571 (R.I. 2009) (brackets omitted) (quoting State v. Bryant, 670 A.2d 776, 779 (R.I. 1996)).

       After employing this well-established statutory analysis, we are satisfied that the statute

carries no ambiguity, and therefore we construe the language of this statute in accordance with

its plain and ordinary meaning. We remain mindful that this Court presumes that every word of

a statute has significance; and, thus, whenever possible, we will give effect to each word and

phrase contained therein. After a review of the language of § 16-16-42, we are satisfied that

Johnston’s teachers are entitled to retain the insurance coverage in effect at the time of retirement

by paying the same annual cost that the retiree paid before retirement, as an active employee.

There is no separate retiree rate anticipated by this enactment.

       By incorporating the phrases “at the time of retirement” and “after retirement,” the

Legislature clearly assigned independent significance to each phrase. We are of the opinion that

“at the time of retirement” signifies the day of or the day before a teacher retires from active

employment. Accordingly, we are satisfied that a proper interpretation of the statute provides

that, any teacher “who, at the time of retirement from service [or last day of active employment],

has in effect life insurance provided for as a benefit of his or her employment shall, after

retirement, be entitled to keep the policy of life insurance in effect by paying to the city or town

an amount equal to the annual cost of the policy for the individual at the time of the individual’s

retirement [or last day of active employment].” Accordingly, we affirm the decision of the

Superior Court justice.




                                                -6-
                                         Conclusion

       For the reasons set forth in this opinion, we affirm the judgment of the Superior Court

granting the association’s motion for summary judgment. The record shall be remanded to the

Superior Court.




                                            -7-
STATE OF RHODE ISLAND AND                                  PROVIDENCE PLANTATIONS



                         SUPREME COURT – CLERK’S OFFICE

                                 OPINION COVER SHEET

                                     Rhode Island American Federation of
Title of Case                        Teachers/Retired Local 8037 et al. v. Johnston School
                                     Committee et al.
                                     No. 2018-51-Appeal.
Case Number
                                     (PC 15-3044)
Date Opinion Filed                   June 19, 2019
                                     Suttell, C.J., Goldberg, Flaherty, Robinson, and
Justices
                                     Indeglia, JJ.
Written By                           Associate Justice Maureen McKenna Goldberg

Source of Appeal                     Providence County Superior Court

Judicial Officer From Lower Court    Associate Justice Maureen B. Keough
                                     For Plaintiffs:

                                     Carly Beauvais Iafrate, Esq.
Attorney(s) on Appeal                For Defendants:

                                     William J. Conley, Jr., Esq.
                                     Deidre E. Carreno, Esq.




SU‐CMS‐02A (revised June 2016)